Brief Stricken and Order filed April 2, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00053-CV
                                    ____________

        IN THE INTEREST OF G.X.H., JR. AND B.X.H., CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04498J

                                      ORDER

      Appellant R.L.C. (Mother) is represented by retained counsel, Pamela
Williams. The brief Williams filed on March 28, 2019, on behalf of Mother disclosed
the names of the parents at issue in this parental-rights termination case, from which
the identity of the children may be determined. Tex. R. App. P. 9.8(b)(1)(B). On
March 29, 2019, we struck that brief and ordered Mother to file an amended brief
that complies with Tex. R. App. P. 9.8(b)(1)(B) by April 3, 2019.

      On April 1, 2019, Williams filed an amended brief on behalf of Mother. The
amended brief still discloses the names of the parents at issue in this parental-rights
termination case. The names appear on the page entitled, “IDENTIFICATION OF
PARTIES AND COUNSEL.” An appellant’s brief must contain “a complete list of
all parties to the . . . order appealed from . . . except as otherwise provided in Rule
9.8.” Tex. R. App. P. 38.1(a) (boldface added).

      Accordingly, the court orders as follows:

          1. Appellant’s amended brief, filed April 1, 2019, is STRICKEN.
          2. To protect the identity of the children at issue in this case, the parents
             and other family members of the children must be identified only by an
             alias. Tex. R. App. P. 9.8(b)(1)(B).

          3. Williams shall file a brief that complies with Rule 9.8(b)(1) and this
             order by April 4, 2018.
          4. If Williams does not file a brief as required by this order:

                a. she may be required to show cause why she should not be held
                   in contempt of court; and

                b. the court may require appointment of new counsel due to the
                   failure to timely file appellant’s brief, or the court may dismiss
                   the appeal for want of prosecution. See Tex. R. App. P. 38.9 (a);
                   Tex. R. App. P. 38.8(a).



                                   PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain




                                          2